DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	The preliminary amendment filed on 09/6/2019 has been entered. 

	Claims 1-17 have been cancelled.

	New claims 18-36 are pending.
Priority
3. 	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). This application is a National Stage entry of PCT/EP2017/000079, filed 1/24/2017.
Information Disclosure Statement
4.	The Information Disclosure Statement(s) filed on 09/6/2019, 02/20/2021 has been considered.
5.	This application is in condition for allowance except for the following formal matters: 
See below.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Claim Objections
6.	Claims 18 are objected to because of the following informalities:  
	Since claim 18 is an independent claim, the recitation calling for, “…where the symbols V, ArL, X2 and the index n have the same meaning as in claim 18” should be deleted.

R, R0, D, X1, m
	Since “M” is not part of any formula, the definition “M is Lithium of Magnesium” should be deleted.
The recitation of claim 23 calling for, “The compound of formula …” should read “A compound of formula …”
Appropriate correction is required.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Sefer whose telephone number is (571)272-1921.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/AHMED N SEFER/Primary Examiner, Art Unit 2893